United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Pittsburgh, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
No appearance, for the Director

Docket No. 14-468
Issued: July 1, 2014

Oral Argument June 11, 2014

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On December 26, 2013 appellant filed a timely appeal from an August 20, 2013 merit
decision and an October 30, 2013 nonmerit decision of the Office of Workers’ Compensation
Programs (OWCP). Pursuant to the Federal Employees’ Compensation Act1 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.2
ISSUES
The issues are: (1) whether OWCP properly denied appellant’s request for an oral
hearing as untimely; and (2) whether appellant met her burden of proof to establish that she
sustained an injury in the performance of duty on March 22, 2013, as alleged.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the issuance of the October 30, 2013 OWCP decision, appellant submitted new
evidence. The Board is precluded from reviewing evidence which was not before OWCP at the time it issued its
final decision. See 20 C.F.R. § 501.2(c)(1).

On appeal, appellant contends that she did not receive a copy of OWCP’s August 20,
2013 decision and was advised by OWCP that the decision would be reissued, allowing her to
have 30 days from that date to request an oral hearing, but on October 30, 2013 denied her
hearing request as untimely.
FACTUAL HISTORY
On May 2, 2013 appellant, then a 42-year-old letter carrier, filed a traumatic injury claim
(Form CA-1) alleging that she sustained a lower back and left leg injury in the performance of
duty on March 22, 2013 as the result of lifting a heavy load.
Appellant submitted an April 3, 2013 report from Dr. Robert G. Liss, a Board-certified
orthopedic surgeon, who diagnosed sciatica and indicated that the date of injury was
March 27, 2013. Dr. Liss restricted appellant to modified duty with restrictions as of April 3,
2013 and anticipated her return to full duty effective April 11, 2013.
In a May 4, 2013 statement, Marty Stewart, appellant’s supervisor, indicated that he had
no knowledge of the injury appellant sustained in Monroeville and that she never reported the
injury to him. He came to work one morning and there was a CA-1 form on his desk with
instructions to give it to appellant. Mr. Stewart advised that appellant did not miss any work due
to an injury until her last day on April 9, 2013.
In a May 13, 2013 letter, OWCP notified appellant of the deficiencies of her claim. It
afforded her 30 days to submit additional evidence and respond to its inquiries. Appellant
submitted a May 17, 2013 narrative statement that she immediately reported her injury to the
employing establishment.
In a May 28, 2013 report, Dr. Liss obtained a history that appellant hurt her back lifting a
dolly out of a truck in February 2013. Appellant experienced some clicking and popping in the
right side of her low back. It was injured again on March 22, 2013 when she was lifting a
hopper. The pain in appellant’s back and left buttock and leg worsened. She worked until
April 10, 2013. Dr. Liss diagnosed a lumbar strain with left radicular symptoms and referred
appellant for physical therapy and for a magnetic resonance imaging (MRI) scan of the lumbar
spine. On June 18, 2013 he reported that appellant’s MRI scan was normal and that she was still
having pain in her low back with some occasional radiation down the left leg.
By decision dated August 20, 2013, OWCP denied appellant’s claim. It found that the
evidence submitted failed to establish that the injury occurred at the time, place and in the
manner alleged.
In an August 27, 2013 telephone call memorandum, appellant notified OWCP that she
had not received the August 20, 2013 decision in her claim. Rather, she received an August 20,
2013 decision concerning a claimant under File No. xxxxxx260. OWCP advised that it would
send appellant a correct copy of the August 20, 2013 decision for her case.
In an appeal request form postmarked September 23, 2013, appellant requested an oral
hearing before an OWCP hearing representative. She submitted a September 23, 2013 narrative
statement and an April 3, 2013 report from Dr. Ravindra Vajjhala, a Board-certified emergency
2

medicine physician, who diagnosed back pain with sciatica. Dr. Vajjhala listed the date of injury
as March 30, 2013 and appellant stated that her pain started with a clicking or popping noise
from her right leg and complained of left-sided back pain with numbness.
By decision dated October 30, 2013, OWCP denied appellant’s request for an oral
hearing finding that it was untimely because it was not made within 30 days of the August 20,
2013 decision. It exercised its discretion and further denied the request for the reason that the
relevant issue of the case could be addressed by requesting reconsideration and submitting
evidence not previously considered by OWCP.
LEGAL PRECEDENT -- ISSUE 1
Section 8124(b)(1) of FECA provides: “Before review under section 8128(a) of this title
[relating to reconsideration], a claimant for compensation not satisfied with a decision of the
Secretary under subsection (a) of this section is entitled, on request made within 30 days after the
date of the issuance of the decision, to a hearing on [his or her] claim before a representative of
the Secretary.”3
Section 10.615 of Title 20 of the Code of Federal Regulations provide: “A hearing is a
review of an adverse decision by a hearing representative. Initially, the claimant can choose
between two formats: An oral hearing or a review of the written record.”4 The hearing request
must be sent within 30 days (as determined by postmark or other carrier’s date marking) of the
date of the decision for which a hearing is sought.5 OWCP has discretion, however, to grant or
deny a request that is made after this 30-day period.6 In such a case, it will determine whether to
grant a discretionary hearing and, if not, will so advise the claimant with reasons.7
20 C.F.R. § 10.127, effective as of January 4, 1999, provides:
“A copy of the decision shall be mailed to the employee’s last known address. If
the employee has a designated representative before OWCP, a copy of the
decision will also be mailed to the representative. A copy of the decision will also
be sent to the employer.”8
ANALYSIS -- ISSUE 1
In this case, OWCP issued a decision on August 20, 2013. Under the mailbox rule, it is
presumed, in the absence of evidence to the contrary, that a notice mailed to an individual in the
3

5 U.S.C. § 8124(b)(1).

4

20 C.F.R. § 10.615.

5

Id. at § 10.616.

6

See G.W., Docket No. 10-782 (issued April 23, 2010). See also Herbert C. Holley, 33 ECAB 140 (1981).

7

Id. See also Rudolph Bermann, 26 ECAB 354 (1975).

8

20 C.F.R. § 10.127; see also Diane M. Redden, Docket No. 04-558 (issued May 12, 2004).

3

ordinary course of business was received by that individual.9 This presumption arises when it
appears from the record that the notice was properly addressed and duly mailed.10 The
appearance of a properly addressed copy in the case record, together with the mailing custom or
practice of OWCP itself, will raise the presumption that the original was received by the
addressee.11 However, as a rebuttable presumption, receipt will not be assumed when there is
evidence of nondelivery.12 The presumption of receipt does not apply where a notice is sent to
an incorrect address.13
In this case, the presumption of receipt is rebutted by evidence in the record that appellant
did not receive a copy of OWCP’s August 20, 2013 decision pertaining to her claim. In an
August 27, 2013 telephone call memorandum, appellant notified OWCP that she did not receive
an August 20, 2013 decision in her case but an August 20, 2013 decision regarding another
claimant under File No. xxxxxx260. OWCP advised that it would send her a correct copy of the
August 20, 2013 decision in her claim, but did not reissue the August 20, 2013 decision. This
evidence is sufficient to rebut the presumption that appellant was properly sent a copy of the
August 20, 2013 decision.14
The Board has held that a decision under FECA is not deemed to have been issued unless
appellant has been sent a copy of the decision.15 The record on appeal indicates that OWCP’s
August 20, 2013 decision was not properly issued. OWCP’s failure to timely notify appellant of
the decision denied her the opportunity to exercise her appeal rights in a timely fashion,
including the right to request a hearing within 30 days of the date of the decision.
The case will be remanded to OWCP as the August 20, 2013 decision was not properly
issued.
CONCLUSION
The Board finds that OWCP’s August 20, 2013 decision was not properly issued. This
case will be remanded to OWCP for proper reissuance of the August 20, 2013 decision to protect
appellant’s appeal rights.16
9

See George F. Gidicsin, 36 ECAB 175 (1984) (when OWCP sends a letter of notice to a claimant, it must be
presumed, absent any other evidence, that the claimant received the notice).
10

See Michelle Lagana, 52 ECAB 187 (2000).

11

See Larry L. Hill, 42 ECAB 596 (1991).

12

See C.O., Docket No. 10-1796 (issued March 23, 2011); M.U., Docket No. 09-526 (issued
September 14, 2009).
13

See Clara T. Norga, 46 ECAB 473 (1995); W.A., Docket No. 06-1452 (issued November 27, 2006).

14

See E.C., Docket No. 11-1774 (issued February 27, 2012).

15

See Belinda J. Lewis, 43 ECAB 552 (1992); Thomas H. Harris, 39 ECAB 899 (1988); see also Diane M.
Redden, supra note 8.
16

In light of the Board’s resolution of the first issue, the second issue is moot.

4

ORDER
IT IS HEREBY ORDERED THAT the October 30 and August 20, 2013 decisions of
the Office of Workers’ Compensation Programs are set aside and the case remanded for further
proceedings consistent with this decision of the Board.
Issued: July 1, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

